                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


WILLIAM ACKERMAN, et al.,
                                     Court File No. 21-cv-1098 (JRT/KMM)
          Plaintiffs,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


JAMES PERRY,
                                     Court File No. 21-cv-1101 (JRT/KMM)
          Plaintiff,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


MATTHEW KEEN,
                                     Court File No. 21-cv-1104 (JRT/KMM)
          Plaintiff,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


          PLAINTIFFS’ OMNIBUS MEMORANDUM OF LAW
              IN SUPPORT OF MOTIONS TO REMAND
       This Court’s prior rulings in materially identical cases foreclose Defendant 3M

Company and Defendant Aearo Technologies, LLC’s (together, “3M”) claim to federal

jurisdiction in the three above-captioned cases. 1 3M asserts the same bases for jurisdiction

this Court has rejected time and again: the government contractor defense, the combatant

activities defense, and federal enclave jurisdiction. 3M concededly removed each case

only “to preserve the jurisdictional arguments now on appeal to the Eighth Circuit.”

Ackerman v. 3M Co., No. 21-cv-1098, Doc. 1 at 2 (D. Minn. April 28, 2021); Perry v. 3M

Co., No. 21-cv-1101, Doc. 1 at 3 (D. Minn. April 28, 2021); Keen v. 3M Co., No. 21-cv-

1104, Doc. 1 at 3 (D. Minn. April 28, 2021).

       This Court is already familiar with 3M’s earplugs, and Plaintiffs will not retread

familiar ground. All plaintiffs in the Ackerman case used the earplugs during their civilian

employment. Ackerman, Doc. 1-1 at 6–11. Plaintiff James Perry is a civilian contractor

who used the earplugs exclusively in Iraq. Perry, Doc. 1-1 at 5–6. And Plaintiff Matthew

Keen, likewise a civilian contractor, also used the earplugs exclusively in Iraq. Keen, Doc.

1-1 at 5–6. This Court has remanded analogous cases and should do the same here.




1
  Plaintiffs’ counsel previously reached an agreement with 3M’s counsel to consolidate
briefing in similar earplug cases for the convenience of the parties and the Court.

                                             2
                                        ARGUMENT

    I.      Issue preclusion bars 3M’s federal defenses.

         3M’s alleged government contractor defense and combatant activities defense are

both precluded by this Court’s prior decisions. 2 “Issue preclusion refers to the effect of a

judgment in foreclosing relitigation of a matter that has been litigated and decided.” Migra

v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984). The doctrine serves

several important purposes, chief among them “conserv[ing] judicial resources, and

foster[ing] reliance on judicial action by minimizing the possibility of inconsistent

decisions.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (quotation omitted).

         Issue preclusion has five elements:

         (1) the party sought to be precluded in the second suit must have been a party,
         or in privity with a party, to the original lawsuit;

         (2) the issue sought to be precluded must be the same issue as involved in the
         prior action;

         (3) the issue sought to be precluded must have been actually litigated in the
         prior action;

         (4) the issue sought to be precluded must have been determined by a valid
         and final judgment; and

         (5) the determination in the prior action must have been essential to the prior
         judgment.

See Sandy Lake Band of Miss. Chippewa v. United States, 714 F.3d 1098, 1102–03 (8th

Cir. 2013). Sandy Lake held that a party can be precluded from relitigating a jurisdictional



2
 3M asserts the government contractor defense in all cases and the combatant activities
defense in Perry, Doc. 1 at 13–15, and Keen, Doc. 1 at 13–15.
                                               3
issue where “[t]he basis for subject matter jurisdiction … is the same.” Id. at 1103. This is

so, the Sandy Lake court said, because a prior dismissal for lack of subject matter

jurisdiction “adjudicate[d] the court’s jurisdiction” and thus was binding in subsequent

suits. Id.

        The five factors are met here as to both defenses, as this Court has now held many

times in numerous consolidated cases involving hundreds of plaintiffs. See Trail v. 3M

Co., No. 20-cv-1153, 2021 WL 4193868, at *3–4 (D. Minn. July 21, 2020) (government

contractor defense); Copeland v. 3M Co., No. 20-cv-1490, 2020 WL 5748114, at *2–3 (D.

Minn. Sept. 25, 2020) (government contractor defense); Sultan v. 3M Co., No. 20-cv-1747,

2020 WL 7055576, at *5–6 (D. Minn. Dec. 2, 2020) (government contractor and combatant

activities defense); Bischoff v. 3M Co., No. 20-cv-1984, 2021 WL 269076, at *3–8 (D.

Minn. Jan 27, 2021) (combatant activities defense).

        These cases involve the same defendants as all prior cases, 3M and Aearo

Technologies. The issues with respect to the federal defenses are identical: whether this

Court has subject-matter jurisdiction to adjudicate a government contractor or combatant

activities defense asserted against a state-law failure-to-warn claim based on 3M’s

earplugs. 3 These defenses were actually litigated and rejected by this Court’s valid, final

judgments in Graves (government contractor) and Copeland (combatant activities). And




3
 3M notes in each notice of removal that Plaintiffs do not allege whether they bought the
earplugs or received them from the military. But that distinction is irrelevant after this
Court’s Bischoff decision, which established that 3M lacks a colorable government
contractor defense to soldiers and civilians alike. See Bischoff, 2021 WL 269076, at *3–6.
                                             4
the determination of a lack of jurisdiction in Graves and Copeland were essential to the

Court’s remand orders, or else those cases would be proceeding in federal court. In short,

“[t]he asserted basis for subject matter jurisdiction” in these cases “is the same” as the

asserted basis for subject matter jurisdiction in Graves, Copeland, and this Court’s other

decisions. Sandy Lake Band, 714 F.3d at 1103. With all five factors met, this Court should

follow its prior rulings and preclude 3M from rearguing removal based on its federal

defenses.

       This Court has also established that there is no “reason why issue preclusion is

inappropriate here.” Trail, 2020 WL 4193868, at *4. That this Court’s prior decisions

involved different plaintiffs than these cases makes no difference. The Supreme Court

approved the “offensive” use of issue preclusion by a plaintiff against a defendant that

already lost the same issue in a different case where, as here, the defendant had a full, fair

opportunity to litigate the issue and every incentive to do so. Parklane Hosiery Co., Inc. v.

Shore, 439 U.S. 322, 332–33 (1979). Indeed, 3M recognized long before it filed its

response to the Graves plaintiff’s remand motion that more suits would follow in state

court if it lost. See Graves, No. 19-cv-3094, Doc. 37 at 10 (D. Minn. Jan. 8, 2020).

Knowing that as it did, and plainly hoping to avoid litigation in Minnesota state court, 3M

had no incentive to hold back in Graves.

       For its part, 3M offers no reason issue preclusion should not control the outcome of

these cases. Instead, it concedes it removed simply to preserve its jurisdictional arguments.

Therefore, consistent with past decisions, this Court should preclude 3M from claiming

jurisdiction based on its alleged federal defenses.

                                              5
   II.      Issue preclusion also bars enclave jurisdiction.

         3M claims the Court has enclave jurisdiction over the plaintiffs in the Perry and

Keen cases, both of whom wore the earplugs exclusively in Iraq. Perry, Doc. 1-1 at 5–6;

Keen, Doc. 1-1 at 5–6. This Court has already rejected 3M’s invocation of enclave

jurisdiction over Iraq and precluded it from rearguing the issue. See Bell v. 3M Co., No.

21-cv-382, 2021 WL 1864034, at *2 (D. Minn. May 10, 2021); Sultan, 2020 WL 7055576,

at *8; Bischoff, 2021 WL 269076, at *7. 3M offers no reason to depart from those prior

rulings here. Indeed, it did not even assert enclave jurisdiction over Iraq in the most recent

appeal to the Eighth Circuit. 3M need not preserve an argument it does not intend to present

to the appellate court, so it is unclear why 3M asserts it here. In any event, the Court should

preclude 3M from asserting enclave jurisdiction over the plaintiffs in Perry and Keen.

                                      CONCLUSION

         For these reasons, the Court should promptly remand to Minnesota state court.


 Dated: May 28, 2021                       Respectfully submitted,

                                            s/Daniel E. Gustafson
                                           Daniel E. Gustafson (#202241)
                                           Amanda M. Williams (#341691)
                                           GUSTAFSON GLUEK PLLC
                                           Canadian Pacific Plaza
                                           120 South Sixth Street, Suite 2600
                                           Minneapolis, MN 55402
                                           Tel: (612) 333-8844
                                           dgustafson@gustafsongluek.com
                                           awilliams@gustafsongluek.com




                                              6
William R. Sieben (#100808)
Alicia N. Sieben (#389640)
Matthew J. Barber (#397240)
SCHWEBEL GOETZ & SIEBEN, P.A.
5120 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402-2246
Tel: (612) 377-7777
bsieben@schwebel.com
asieben@schwebel.com
mbarber@schwebel.com

Richard M. Paul III
Ashlea G. Schwarz
PAUL LLP
601 Walnut Street, Suite 300
Kansas City, Missouri 64106
Tel: (816) 984-8100
Rick@PaulLLP.com
Ashlea@PaulLLP.com

Attorneys for Plaintiffs




  7
